DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because, in paragraph [0001], U.S. Patent. No. 10,751,215 is not cited as being issued from U.S. Patent Application No. 16/789,658.  
Appropriate correction is required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,682,253 in view of Barbut (6,146,370).  U.S. Patent No. 10,682,253 claims the invention substantially as in the present application, wherein the patent claims a method for treating glaucoma or age-related macular degeneration (AMD), comprising:  accessing an ophthalmic artery (OA) through an access vasculature site of a subject via a first device; and positioning the first device or a second device within the OA, wherein the method includes treating a junction between the OA and an internal carotid artery of the subject.  However, the patent does not explicitly claim removing material from the OA, to thereby treat glaucoma or AMD, wherein the material includes one or more of a blockage, a stenosis, a lesion, plaque, or other physiology in the OA; wherein removing the material from the OA further includes at least partially removing material from a junction between the OA and an internal carotid artery of the subject; wherein removing the material from the OA includes using an atherectomy device to physically remove at least a portion of the material; wherein the method further includes deploying a distal protection element downstream of the atherectomy device; or wherein removing the material from the OA, includes opening a channel through the material to restore patency of the OA.  Barbut teaches, at least in figure 8B and col. 7, lines 16-39; a method including removing material from an artery (e.g., 90), wherein the material includes one or more of a blockage, a stenosis, a lesion, plaque, or other physiology in the artery; wherein removing the material from the further includes at least partially removing material from an artery of the subject; wherein removing the material from the artery includes using an atherectomy device (e.g., 36) to physically remove at least a portion of the material; wherein the method further includes deploying a distal protection element (e.g., 10) downstream of the atherectomy device; and wherein removing the material from the artery, includes opening a channel through the material to restore patency of the artery. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Barbut, to modify the method claimed in U.S. Patent No. 10,682,253, so that the method includes removing material from the OA, wherein the material includes one or more of a blockage, a stenosis, a lesion, plaque, or other physiology in the OA; wherein removing the material from the OA further includes at least partially removing material from a junction between the OA and an internal carotid artery of the subject; wherein removing the material from the OA includes using an atherectomy device to physically remove at least a portion of the material; wherein the method further includes deploying a distal protection element downstream of the atherectomy device; or wherein removing the material from the OA includes opening a channel through the material. Such modifications would allow improved blood flow through the OA.

Allowable Subject Matter
Claims 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, discloses A method for treating glaucoma or age-related macular degeneration (AMD), comprising, inter alia: accessing an ophthalmic artery (OA) through an access vasculature site of a subject via a first device; positioning the first device or a second device within the OA; and removing material from the OA; wherein the material includes one or more of a blockage, a stenosis, a lesion, plaque, or other physiology in the OA; and wherein removing the material from the OA includes inducing a vibration in a guidewire via an electric motor to loosen and/or dislodge the material.
Claims 32-43 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to base claim 32, none of the prior art of record, alone or in combination, discloses a method for treating glaucoma or age-related macular degeneration (AMD), comprising, inter alia: -3-Application No.: 16/932,401 Attorney Docket No.: 00170-0003-08000accessing an ophthalmic artery (OA) through an access vasculature site of a subject via a first device; positioning the first device or a second device within the OA of the subject, wherein the positioned first device or second device includes an atherectomy device and at least one embolic protection element; and wherein material from the OA is removed via the atherectomy device, and wherein during the removal of the material, passage of the removed material is inhibited via the at least one embolic protection element.
With respect to base claim 41, none of the prior art of record, alone or in combination, discloses a method for treating glaucoma or age-related macular degeneration (AMD), comprising, inter alia: -5-Application No.: 16/932,401 Attorney Docket No.: 00170-0003-08000accessing an ophthalmic artery (OA) through an access vasculature site of a subject via a first device; positioning a first embolic protection element within an internal carotid artery (ICA) of the subject via the first device; positioning a second device within the OA of the subject, the second device including an atherectomy device and a second embolic protection element located distal of the atherectomy device; deploying the atherectomy device and the second embolic protection element in the OA; wherein material from the OA is removed via the atherectomy device; and during removal of the material, passage of the removed material is inhibited downstream into the ICA and the OA via the first embolic protection element and the second embolic protection element, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771